DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive. 
Regarding to 103 rejections, the applicant argues that Fox’s principle of operation is planning software prior to aligning the actual TMS device with the subject, and once the actual TMS device is aligned, position is fixed for the coil relative to the head, does not require further planning on how to orient the TMS device (page 8). The applicant presents [0115] and [0030] of Fox to emphasize that computation of placement in advance and minimize the amount of time for further alignment (page 9). In addition, the applicant presents that Fox discloses GUI monitoring movement of TMS coil, is still the intention to arrive at a predetermined location and orientation, and further manual control during actual delivery is limited to choosing which robotic arm pose to use, rotation of the coil when the robotic arm is unable to do so, and when the TMS coil is held by a passive armature (page 9). 
The applicant further argues that limitations leading to the unmotivated modification or impermissible change in the principle of operation, since the limitations appear to be contrary to the principle operation within Fox, since Fox teaches determined position through planning prior to aligning the actual TMS and there is no need to show an impacted network based on real-time alignment as the ideal position and orientation is already determined, and would require a change in the principle of operation when any modification is done on Fox (page 9).
The applicant argues that the proposed modification does not appear to be in line with the motivation cited, since Fox discloses fixed location and orientation of the coil planned, displaying of the planned region and modifying with focused region would not appear to provide more accurate monitoring or planning (page 10),  as Fox already provides for precise placement and planning is completed with models which provide for such accurate placement and thus must inherently be at least as accurate (page 11). 
Applicant further argues that modification would result in a fundamental alteration in the principle of operation within Fox as it would appear to be intended to provide for determination of a coil position and location after the coil is aligned in real time, impermissibly change Fox’s principle of operation that coil location and orientation would no longer be predetermined prior to real-time stereostatic alignment of the TMS device, concluding that two references with two different principles of operation, thus the combination would require impermissible hindsight, potentially gleaned from the applicant’s own disclosure  (page 12). 
In regards to rejections under Fox in view of secondary references, none of the references appear to remedy the deficiencies by Fox and Paitel (page 13).
However, the examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., TMS device is aligned prior to operation and fixed once determined) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Specifically, claim 1 does not require whether aligning the TMS device in relation to the head is happening in advance or during the procedure. According to claimed limitations, Fox discloses all the limitations of claim 1 including acquiring an anatomical and functional images, co-registering the image data, and aligning combined view of the brain with TMS stimulation device in real time, and further discloses displaying real time 3D display of the TMS device, and visually monitoring ([025] and [0120]), except “providing a view of the combined view of the brain containing an indication on the brain network potentially affected by stimulation based on the stereotactically aligned view of the brain and the TMS stimulation device” which is taught by Paitel. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The examiner disagrees with argument that there is no need to modify Fox since Fox discloses ideal position and location, since Paitel’s potential brain network impact information can be added to further improve the TMS stimulation. Furthermore, it does not alter the principle operation of Fox as argued, as it results in further improvement and further tuning of the planned TMS stimulation therapy. 
The examiner notes that Paitel was incorporated for teaching display that displays the image data, and icons illustrating the substantially focused area produced by the TMS probe 
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of reference teaches and/or makes obvious the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
The following rejection has been modified in view of applicant's arguments and/or amendments.
Claims 1-3, 5, 38, and 47-51 are pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Fox et al.,” US 2003/0050527 (hereinafter Fox) and “Paitel et al.,” US 2008/0262338 (hereinafter Paitel).  
Regarding to claim 1, Fox teaches a method for combining non-invasive transcranial stimulation navigation with functional data, said method comprising the steps of;
acquiring an anatomical image of a brain (imaging stage is performed, in which, a high-resolution, anatomical image of the subject’ head is obtained [0025]),
acquiring functional data of the brain,(functional image data set is obtained [0025])
coregistering at least a portion of the functional data, said portion being associated with a portion of interest of the brain, with the corresponding location from the anatomical image in order to form a combined view of the brain (two brain surface models, anatomical-image-derived and functional-image-derived, are co-registered resulting in a conjoined functional-anatomical model [0026], [0120]
stereotactically aligning the combined view of the brain with transcranial magnetic stimulation (TMS) stimulation device in a real-time (TMS coil-surface/E-field model is superimposed on the conjoined functional/anatomical model [0027]-[0028], robot is moved for positioning the TMS probe [0100], accurate positioning of the robot forms registration of TMS coil relative to the head [0104]-[0107], stereotactic assistant system [0088], [0093], real-time 3D display of the robot moving about the head surface [0116]).
Fox allows modifying and combining different features of embodiments ([0163]) and thus, Fox can use functional/anatomical image to monitor the delivery of the TMS to target ([0116]), since Fox discloses using the 3D display of the TMS device in relation to the target ([0116]), and can incorporate “ co-registered PET image with MR image” ([0108]) or “overlaid image of functional data onto anatomical image” ([0120]) as disclosed by Fox during its visual monitoring, as combination provides defining the region of target with functional data ([0025]), and information regarding to treatment effect ([0120]). 
Fox does not further explicitly teach “providing a view of the combined view of the brain containing an indication on the brain network potentially affected by stimulation based on the stereotactically aligned view of the brain and the TMS stimulation device” as amended. 
However, in the same field of endeavor in image guided TMS procedures, Paitel discloses tracking an instrument using navigation system ([0026]), utilizes image guidance including combining functional image data superimposed onto anatomical data ([0036]). 
Paitel explicitly teaches that display that displays the image data, and icons illustrating the substantially focused area produced by the TMS probe ([0081] Figure 7 112) as well as planned areas ([0082]-[0083] Figure 7 160), with a view of the brain and the TMS probe. 
Specifically, Paitel discloses the preoperative planning path is determined by selecting an effected area of the brain, to be studied and presented as an icon in the image ([0106]-[0107]) and further teaches displaying a position of the focused region by the TMS device ([0110]-[0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined view as taught by Fox to incorporate planned and focused region by TMS stimulation, since displaying the planned region and focused region by TMS device was well known in the art as taught by Paitel.  One of ordinary skill in the art could have combined the elements as claimed by Fox with no change in their respective functions, but simply adding an icon to the image of combined view to present planned and/or focused region of stimulation, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to accurate monitoring and planning of the TMS stimulation on desired areas ([0070] and [0109]-[0110]), and there was reasonable expectation of success.
Regarding to claims 2-3, 5, and 38, Fox and Paitel together teach all limitations of claim 1 as discussed above. 
Fox further teaches following limitations:
Of claim 2, further comprising the step of displaying the combined view of the brain having functional data for at least a portion of interest of the brain overlay functional PET and MRI anatomical images [0108])

Of claim 3, wherein the anatomical image of the brain is stereotactically aligned with a subject’s head with the TMS navigation software (overlaying PET image with MR image [0107]-[0108] and TMS map overlay onto anatomical image [0120]).

Of claim 5, further comprising the step of tagging a three-dimensional volume on or within the combined view with a brain function determined by completing a navigated TMS process (3-D model of TMS imposed on the conjoined functional/anatomical model [0027], functional mapping using PET and TMS [0087], “a desired site” is defined at step 420, the TMS delivery parameters are determined, and defined site is registered to the subject’s anatomy [0122]-[0123]).

Of claim 38, wherein the functional data is positron emission tomography (PET) data, functional magnetic resonance imaging (fMRI) data, resting state-fMRI, or diffusion tensor imaging (DTI) data (PET or fMRI [0026], functional PET [0108]).
Regarding to claim 47, Fox teaches a non-transitory computer readable medium having stored there on a set of computer readable instructions (TMS treatment planning system is performed using a personal computer programmed or a specialized computer [0123]
acquiring an anatomical image of a brain (imaging stage is performed, in which, a high-resolution, anatomical image of the subject’ head is obtained [0025]), 
acquiring functional data of the brain (functional image data set is obtained [0025]),
coregistering at least a portion of the functional data, said portion being associated with a portion of interest of the brain, with the corresponding location from the anatomical image (two brain surface models, anatomical-image-derived and functional-image-derived, are co-registered resulting in a conjoined functional-anatomical model [0026], [0120]), and
stereotactically aligning the combined view of the brain with transcranial magnetic stimulation (TMS) navigation software (TMS coil-surface/E-field model is superimposed on the conjoined functional/anatomical model [0027]-[0028], stereotactic assistant system [0088], [0093], real-time 3D display of the robot moving about the head surface [0116]).
Fox allows modifying and combining different features of embodiments ([0163]) and thus, Fox can use functional/anatomical image to monitor the delivery of the TMS to target ([0116]), since Fox discloses using the 3D display of the TMS device in relation to the target ([0116]), and can incorporate “ co-registered PET image with MR image” ([0108]) or “overlaid image of functional data onto anatomical image” ([0120]) as disclosed by Fox during its visual monitoring, as combination provides defining the region of target with functional data ([0025]), and information regarding to treatment effect ([0120]). 
Fox does not further explicitly teach “providing a view of the combined view of the brain containing an indication on the brain network potentially affected by stimulation based on the stereotactically aligned view of the brain and the TMS stimulation device” as amended. 
However, in the same field of endeavor in image guided TMS procedures, Paitel discloses tracking an instrument using navigation system ([0026]), utilizes image guidance including combining functional image data superimposed onto anatomical data ([0036]). 
Paitel explicitly teaches that display that displays the image data, and icons illustrating the substantially focused area produced by the TMS probe ([0081] Figure 7 112) as well as planned areas ([0082]-[0083] Figure 7 160), with a view of the brain and the TMS probe. 
Specifically, Paitel discloses the preoperative planning path is determined by selecting an effected area of the brain, to be studied and presented as an icon in the image ([0106]-[0107]) and further teaches displaying a position of the focused region by the TMS device ([0110]-[0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined view as taught by Fox to incorporate planned and focused region by TMS stimulation, since displaying the planned region and focused region by TMS device was well known in the art as taught by Paitel.  One of ordinary skill in the art could have combined the elements as claimed by Fox with no change in their respective functions, but simply adding an icon to the image of combined view to present planned and/or focused region of stimulation, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to accurate monitoring and planning of 
Regarding to claim 48, Fox teaches a computer assisted stereotactic positioning system and transcranial magnetic stimulation (TMS) system comprising:
a TMS stimulation device(TMS coil [0022]),
a stereotactic arrangement connected to the TMS stimulating device in order to guide the stimulating device (computer aided implementation of CCCAP for TMS delivery [0025], and  TMS coil mounted on a multi-joint, calibrated armature [0028]-[0029], robotic arms can re-establish its position [0031],  robot guided coil aiming [0107]-[0108]),
non-transitory computer readable medium having stored there on a set of computer readable instructions (TMS treatment planning system is performed using a personal computer programmed or a specialized computer [0123]) for causing one or more processors to carry out the steps of:
acquiring an anatomical image of a brain (imaging stage is performed, in which, a high-resolution, anatomical image of the subject’ head is obtained [0025]),
acquiring functional data of the brain (functional image data set is obtained [0025]),
coregistering at least a portion of the functional data, said portion being associated with a portion of interest of the brain, with the corresponding location from the anatomical image (two brain surface models, anatomical-image-derived and functional-image-derived, are co-registered resulting in a conjoined functional-anatomical model [0026]),
stereotactically aligning the combined view of the brain and the TMS stimulation device in real-time in order to create a stereotactic frame for use in guiding TMS stimulating device via the stereotactic arrangement (TMS coil-surface/E-field model is superimposed on the conjoined functional/anatomical model [0027]-[0028], TMS delivery software position the TMS coil as prescribed by planning software [0115]-[0116], stereotactic assistant system [0088], [0093], real-time 3D display of the robot moving about the head surface [0116]).
Fox allows modifying and combining different features of embodiments ([0163]) and thus, Fox can use functional/anatomical image to monitor the delivery of the TMS to target ([0116]), since Fox discloses using the 3D display of the TMS device in relation to the target ([0116]), and can incorporate “ co-registered PET image with MR image” ([0108]) or “overlaid image of functional data onto anatomical image” ([0120]) as disclosed by Fox during its visual monitoring, as combination provides defining the region of target with functional data ([0025]), and information regarding to treatment effect ([0120]). 
Fox does not further explicitly teach “providing a view of the combined view of the brain containing an indication on the brain network potentially affected by stimulation based on the stereotactically aligned view of the brain and the TMS stimulation device” as amended. 
However, in the same field of endeavor in image guided TMS procedures, Paitel discloses tracking an instrument using navigation system ([0026]), utilizes image guidance including combining functional image data superimposed onto anatomical data ([0036]). 
Paitel explicitly teaches that display that displays the image data, and icons illustrating the substantially focused area produced by the TMS probe ([0081] Figure 7 112) as well as planned areas ([0082]-[0083] Figure 7 160), with a view of the brain and the TMS probe. 
Specifically, Paitel discloses the preoperative planning path is determined by selecting an effected area of the brain, to be studied and presented as an icon in the image ([0106]-[0107]) and further teaches displaying a position of the focused region by the TMS device ([0110]-[0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined view as taught by Fox to incorporate planned and focused region by TMS stimulation, since displaying the planned region and focused region by TMS device was well known in the art as taught by Paitel.  One of ordinary skill in the art could have combined the elements as claimed by Fox with no change in their respective functions, but simply adding an icon to the image of combined view to present planned and/or focused region of stimulation, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to accurate monitoring and planning of the TMS stimulation on desired areas ([0070] and [0109]-[0110]), and there was reasonable expectation of success.
Regarding to claims 49-51, Fox and Paitel together teach all limitations of claim 1 as discussed above.
Fox further teaches following limitations:
Of claim 49, further comprising the step of mapping a portion of the brain using navigated TMS based on the combined view ( pre-operative mapping [0007], mapping of motor cortex using TMS [0065], and TMS is effective for use with pre-operative mapping and functional mapping using PET [0087]).

Of claim 50, further comprising the step of selecting a location of the brain to target with a TMS pulse based on the combined view (selecting cortical stimulus delivery site [0110], and a desired site is defined via imaging such as fMRI or PET and TMS delivery parameters are determined [0122], defined site is registered to subject’s anatomy, [0123]).

Of claim 51, wherein the functional data is positron emission tomography (PET) data, functional magnetic resonance imaging (fMRI) data, resting state-fMRI, or diffusion tensor imaging (DTI) data ( PET or fMRI [0026], functional PET [0108]).

Claims 10-11, 14, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox, Paitel, and in view of “Hulvershorn et al.,” US 2010/0036453 (hereinafter Hulvershorn).  
Regarding to claims 10-11, Fox and Paitel together teach all limitations of claim 1 as discussed above.
Fox further discloses steps of combining navigated TMS mapping data with the combined view (TMS model is superimposed on the conjoined functional/anatomical model [0027]
However, in a same field of TMS stimulation, Hulvershorn teaches techniques for selecting signal delivery sites and parameters, for treating neurological disorders ([0018]) discloses selecting a seed region for applying a tractography algorithm to determine white matter tracts ( identifying a seed point using imaging information and functional information for tractography analysis to white matter in the brain,  Fig. 1 [0024]).
Thus, Fox can choose it desired site for treatment to be a seed point as defined by Hulvershorn, to perform tractography analysis on the desired region (Seed point).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify step of identifying and selecting region of interest as taught by Fox to identify region as a seed point, selecting regions for TMS stimulus and TMS mapping ([0065] and [0122]) were already disclosed by Fox, and  since in the same field of TMS,  identifying and selecting a seed region for tractography analysis well known in the art as taught by Hulvershorn.  One of ordinary skill in the art could have combined the elements of selecting desired site for treatment as claimed by Fox with no change in their respective functions, with region being a seed region as defined by Hulvershorn, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention and results in selecting a seed region for applying a tractography algorithm.  The motivation would have been to provide identification of white matter ([0024]) and there was reasonable expectation of success.
Regarding to claim 14, Fox, Paitel, and Hulvershorn together teach all limitations of claim 10 as discussed above.
Hulvershorn further teaches wherein a tractography algorithm is applied in real-time and the results are displayed to a navigated TMS operator during stimulation or off-line wherein the 
Regarding to claim 16, Fox, Paitel, and Hulvershorn together teach all limitations of claim 10 as discussed above.
Hulvershorn further teaches further comprising stimulating an area of the brain corresponding to a terminal end of white matter tracts determined by the tractography algorithm (select a target neural population based on the second imaging information, 103, and apply an electromagnetic signal to the signal target neural population (an area of the brain corresponding to a terminal end of white tracts) to improve patient function, 104, Fig. 1, identify fibers that connect the DLPFC to specific sub-cortical structures [0024]).
Regarding to claim 18, Fox, Paitel, and Hulvershorn together teach all limitations of claim 16 as discussed above.
Hulvershorn further teaches further comprising determining a new seed region and repeating at least a portion of the method steps thereafter if the terminal end region does not correspond to the function of the seed region (performing multiple seed points [0024], and During treatment, updating signal delivery location to affect neurons on target location [0032], based on the observed TMS stimulation, one can select a target neural population, or update the parameters, Figure 3 [0034], [0035]).
Claims 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox, Paitel, and Hulvershorn as applied to claim 11 and 16 above, and further in view of “Lazar et al.,” “Investigation of Anatomical and Effective Connectivity using White Matter Tractography and Transcranial Magnetic Stimulation,” Proc. Intl. Soc. Mag. Reson. Med. 13 (2005) (hereinafter Lazar)
Regarding to claim 12, Fox, Paitel, and Hulvershorn together teach all limitations of claim 11 as discussed above. 
Fox, PAitel, and Hulvershorn do not further teach combining the white matter tracts with the combined view and displaying the white matter tracts on or within the combined view.
The examiner notes that combining determined anatomical features with the anatomical/functional images and displaying images is routinely conducted and well known in the art of image-guided medical procedures. 
Examiner submits “Lazar” to support that combining white matter tractography result with anatomical and TMS map data are well known and conventionally performed. 
Lazar teaches White matter tractograms and cortical activation maps in combined view (white matter tractograms are overlaid onto subject axial FA maps and shown in combined view with cortical stimulus map, Results and Figures 1 and 2, page 13 3rd paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify step of displaying the combined view as taught by Fox to include white matter tracts, displaying the combined view of functional/anatomical and TMS mapping data in combined view were already disclosed by Fox, and Hulvershorn discloses white matter tractography algorithms to identify as target treatment area in TMS treatment.  One of ordinary skill in the art could have combined the elements of displaying the combine view as claimed by Fox with no change in their respective functions, but simply performing white matter tractography algorithm as taught by Hulvershorn, and adding the determined white matter tracts and overlaying with anatomical and TMS mapping data as disclosed by Lazar, and displaying the results (as presented in figures 1 and 2) as taught by Lazar, and the combination would have yielded nothing more than predictable results to one of st paragraph, page 13). 
Regarding to claim 17, Fox, Paitel, and Hulvershorn together teach all limitations of claim 16 as discussed above. 
Fox teaches TMS mapping, and Hulvershorn discloses white matter tractography algorithm to define and determine seed region and the terminal end region as claimed, but do not further disclose verifying the intracranial connection by navigated TMS mapping on the region.
However, Lazar teaches performing white matter tractography to estimate white matter tracts course and anatomical connectivity between different brain regions (Introduction, 1st paragraph, page 13), and comparing the anatomical connectivity patterns obtained using white matter tractography with the effective connectivity patterns obtained using TMS/EEG ((Introduction, 1st paragraph, page 13), thus teaches verifying the connectivity patterns (intracranial connection as claimed) by navigated TMS mapping. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determining white matter tracts and intracranial connection by Hulvershorn to verify the result with TMS mapping data, since Hulvershron already discloses modifying the TMS stimulation based on the TMS data to select a new seed region and a target region (Figure 3 and [0033]-[0034]).  One of ordinary skill in the art could have combined the elements of updating white matter tractography to verify with TMS mapping data, with no change in their respective functions, but simply comparing the white matter tracts and intracranial connections with TMS data as disclosed by Lazar, and the combination would have yielded nothing more than predictable results to one of ordinary skill in Introduction, 1st paragraph, page 13), highlighting a similarity and difference among different modalities (Discussion, 4th paragraph, page 13). 

Claims 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox and Paitel as applied to claim 1 above, and further in view of “Lazar et al.,” “Investigation of Anatomical and Effective Connectivity using White Matter Tractography and Transcranial Magnetic Stimulation,” Proc. Intl. Soc. Mag. Reson. Med. 13 (2005) (hereinafter Lazar). 
Regarding to claim 30, Fox and Paitel together teach all limitations of claim 1 as discussed above.
Fox further teaches further comprising the steps of;
tracking a navigated TMS coil in relation to a subject’s head, wherein the location and orientation of the subject’s head is co-registered with at least a portion of the combined view ( position the TMS coil exactly as prescribed, and [0114]-[0116],  TMS treatment delivery system begin at step 510, in which a patient is positioned with his head immobilized so that a duplicate orientation, same orientation as for imaging, is obtained [0124]),
determining a predicted stimulation which would be applied to the subject by the coil at a particular location (TMS delivery with graphical user to display status information, and display feature may be provided as animation during treatment planning to simulate delivery[0116] and [0146]
Fox does not further teach further details of tractography analysis.
However, in a same field of TMS stimulation with DTI, Lazar teaches white matter tractography analysis including steps of:
assigning the location of said predicted stimulation as a seed for a tractography algorithm (positions of TMS stimulation points in subjects were used to define the seeding regions for white matter tractography, Results, 3rd paragraph)
determining white matter tracts from the tractography algorithm utilizing the predicted seed (White Matter tractography, Methods, 2nd paragraph, ) and
displaying the predicted white matter tracts on and/or within the combined view (WMY tractograms are overlaid onto subject axial FA maps, Results, 3rd paragraphs, and Figures 1-2 WM tractograms and cortical activation maps).
Thus, Fox can choose it desired site for treatment (of predicted stimulation points) to be a seed point as defined by Lazar, to perform tractography algorithm on the desired region (seed point).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify step of identifying and selecting region of interest as taught by Fox to identify region as a seed point, since in the same field of TMS, selecting regions for TMS stimulus and TMS mapping ([0065] and [0122]) were already disclosed by Fox, and identifying and selecting a seed region for tractography analysis and performing white matter tractography were well known in the art as taught by Lazar.  One of ordinary skill in the art could have combined the elements of selecting desired site for treatment as claimed by Fox, with no change in their respective functions, with region being a seed region st paragraph lines 5-7) and there was reasonable expectation of success.
Regarding to claim 31, Fox and Lazar together teach all limitations of claim 30 as discussed above. Lazar discloses wherein the predicted white matter tracts are calculated in real time and displayed (Figures 1 and 2 shows white matter tracts prior to activation and 20ms after the TMS pulse), but does not disclose it is real-time and prior to stimulation of the location. However, examiner notes that using image analysis in real-time and prior to stimulation is widely used in image-guided medical procedures (TMS navigation), and Fox already discloses pre-operative, inter-operative monitoring of TMS planning  and real-time display of the images ([0087] and [0116]). 
Regarding to claim 32, Fox and Lazar together teach all limitations of claim 30 as discussed above. Fox further discloses the step of tagging the predicted stimulation location (treatment volume determined [0119], defining a desired site [0122]).

Claims 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox and in view of “Schneider et al.,” US 2010/0185042 (hereinafter Schneider). 
Regarding to claim 19, Fox and Paitel together teach all limitations of claim 1 as discussed above. 
Fox further discloses TMS stimulation including identifying a first region of interest of the brain associated with a particular function (cortical regions are defined for TMS stimulation [0122]), but does not further teach details of indirect stimulation.
However, Schnedier teaches a transcranial magnetic stimulation for deep brain targets, including details of claimed indirect stimulation by TMS as following steps of:
identifying a first region of interest of the brain associated with a particular function (cingulate gyms [0014] and [0018] ),
identifying a second region of interest of the brain intracranial connected to said first region based at least on the combined view and/or navigated TMS mapping data ( dorsolateral pre-frontal cortex connected to deeper cingulate gyms by nerve fibers [0018]) and
indirectly stimulating the first region of interest of the brain by applying stimulation to the second region of interest of the brain (rTMS works indirectly because the superficial stimulation of the dorsolateral pre-frontal cortex is carried by nerve fibers to the deeper cingulate gyms [0014] and [0018]).
Fox can incorporate “identifying a dorsolateral pre-frontal cortex, which is connected intracranially to cingulate gyms” as taught by Schneider, into its step of identifying and selecting stimulus-delivery site based at least on the combined view and/or navigated TMS mapping data ([0110] and [0220]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify step of identifying and selecting region of interest as taught by Fox to identify region of dorsolateral pre-frontal cortex, since selecting cortical regions for TMS stimulus ([0122]) was already disclosed by Fox, and stimulating a dorsolateral 
Regarding to claim 21, Fox, Paitel, and Schneider together teach all limitations of claim 19 as discussed above. Schneider further teaches the applied stimulation is at least one TMS pulse, a direction stimulation or a deep brain stimulation (deep brain TMS [0081] and [0192]).

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox and Paitel as applied to claim 1 above, and further in view of Lazar and “Walker et al.,” US 2004/0122706 (hereinafter Walker). 
Regarding to claim 35, Fox and Paitel together teach all limitation of claim 1 as discussed above.
Fox further teaches functional mapping using TMS and PET together ([0087]), but does not further teach white matter tracts determined and cross-validating determined white matter tracts and navigated brain stimulation response via Boolean operations as claimed.
However, Lazar teaches performing white matter tractography to estimate white matter tracts course and anatomical connectivity between different brain regions (Introduction, 1st paragraph, page 13), and comparing the anatomical connectivity patterns obtained using white st paragraph, page 13), thus teaches verifying the connectivity patterns (intracranial connection as claimed) by navigated TMS mapping. 
Examiner notes that Lazar further teaches similar patterns were found in WMT and TMS mapping which highlights similarities and differences (Figures 1-2, Discussion, 4th paragraphs page 13), thus discloses Boolean operations as similarities and differences are determined using decision making algorithm of utilizing Boolean operations such as true/false, “and,” and “not.”  
Examiner further submits that using Boolean operations are widely used in comparing and cross-validation among two datasets and incorporates “Walker” which discloses determining relationships between the medical data using Boolean relationships ([0377]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify functional and TMS mapping taught by Fox to incorporate determining white matter tracts and cross-validating with TMS as discussed by Lazar, since monitoring treatment conditions using functional and TMS is already disclosed by Fox.  One of ordinary skill in the art could have combined the elements of determining treatment conditions using functional and TMS mapping, with no change in their respective functions, but adding determination of white mater tracts using PET, and simply comparing the white matter tracts and intracranial connections with TMS data as disclosed by Lazar, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide comparison of anatomical and effective connectivity (Introduction, 1st paragraph, page 13), highlighting a similarity and difference among different modalities (Discussion, 4th paragraph, page 13).  Furthermore, using Boolean expressions in comparing two sets of data is . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Pascual-Leone et al.,” (US 2010/0113959) discloses transcranial magnetic stimulation system and method wherein utilizes image guided stereotaxy, and tracking TMS coil in real time to the targeted brain region using the functional information overlaid on the anatomical MRI ([0102]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793